DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-10, 12-15, 23-30 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 9-10, 12-13, 23-26, 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2016/0198097 to Yewdall et al. (“Yewdall”).
 	Regarding claim 1, Yewdall teaches an electronic device comprising: 
a display (paragraph [0050] teaches the touchscreen device 610 with display); 
a memory (reference number 160 serves as storage); 
at least one image sensor (reference number 120 “object source” provides the image or video for processing, and in paragraph [0025] an example of 120 can be the camera of a smartphone.  Further, paragraph [0043] describes options for cameras that provide a scene image that can be separated by depth); and 
a processor, 
wherein the processor is configured to: 
control the at least one image sensor to acquire a color image and a depth map, the depth map corresponding to a distribution of depth values of pixels constituting the color image (reference number 130 processing circuit), 
separate a first image area of the depth map from a second image area of the depth map based on the distribution of depth values, such that pixels of the color image corresponding to the first image area have depth values within a first range, and pixels of the color image corresponding to the second image area have depth values within a second range, the second range being distinct from the first range (paragraph [0055] discloses a depth map, see Figure 9B, which differentiates each depth layer with a different color.  For example a first image area is the car at a relatively closer depth and is distinct from a second image area consisting of the sky at a farther depth), 
Figures 7A-C or Figure 9B are examples of displaying an image based on the depth map), 
control the display to display an object on a first area of the image, based on a first user input, wherein the displayed object is a new object which is not extracted from the image (Figure 7 is an example of displaying an object, person 420, on an area of the image 310, where object 420 is not originally from image 310; Figure 3A shows the original image 310 without person 420),
receive a second user input to change a depth value of the object (a second user input to change a depth value of object 420 is given via the depth-based controller reference number 710; the user may change the depth of object 420 by sliding 710 as seen in Figures 7A-7C), 
if the changed depth value of the object is between a value of the first range and a value of the second range, control the display to display an image by composing the color image and the object based on the first image area, the second image area, and the changed depth value of the object such that the object is placed on a plane interposed between a first virtual plane of the first image area and a second virtual plane of the second image area (Figure 7B shows an example of the user moving the object so that it appears between the first range of the car and the second range of the sky, thus the object 420 is displayed between the first virtual plane corresponding to the car and the second virtual plane corresponding to the sky; paragraph [0034] further addresses depth ranges in determining a depth model); and 2Appl. No.: 16/020,258 Response dated: January 15, 2021 Reply to Office Action of: October 19, 2020 
paragraph [0030] teaches the storage circuit 160 may store the image frame, object image, user inputs, and depth-based compositing, and also the final image created by image processing; paragraph [0067] also addresses storing the composited result with insertion location and size information for each frame of a clip).  
 	Regarding claim 2, Yewdall teaches the electronic device of claim 1, wherein the image data is obtained based on the color image and the object, and wherein the depth data corresponds to a distribution of depth values of pixels constituting the image data (paragraph [0043] teaches values of depth assigned to portions of the image and grouping neighboring pixels with similar depth characteristic into layers to form the image data; Figures 7A-7C show how the object with adjusted depth fits into the image).  
 	Regarding claim 4, Yewdall teaches the electronic device of claim 1, wherein the processor is further configured to: determine a depth value range of the image, and control the display to display an indicator regarding the depth value of the object, based on the determined depth value range of the image (the depth values ranges of the image can be seen in Figure 4A for example, and Figure 7A shows the display of an indicator 710, the depth-based controller).
 	Regarding claim 5, Yewdall teaches the electronic device of claim 1, wherein the processor is further configured to: determine the depth value of the object, based on the second user input, determine a size of the object, based on the determined depth value of the object, and control the display to display the at least a portion of the object on the image, based on at least one of the determined depth value of the object, the paragraph [0046] discusses determining the depth of the insert layer that contains the object to be inserted, including person 420 in the example; the user can input a new depth using the slider 710 in Figure 7B and the different object depth will be reflected relative to other parts of the image scene).  
Claims 9-10, 12-13 are rejected similarly to claims 1-2, 4-5.
Regarding claim 23, Yewdall teaches a portable communication device comprising: a display; an image sensor; a memory; and a processor configured to: obtain an image via the image sensor, the obtaining including generating a depth map corresponding to the image including a plurality of depth values each corresponding to a respective portion of the image, display the image based on the depth map via the display, display an object having a depth value based on a first user input while the image is displayed, wherein the displayed object is a new object which is not extracted see citations with claim 1, also see Figures 7A-7C showing display of the object that is a new object and not extracted from the image, and placed into the image according to the depth of the object input by the user using the slider 710).  
 	Regarding claim 24, Yewdall teaches the portable communication device of claim 23, wherein the processor is further configured to generate another image using the image and the object (the final image includes the object 420 with the image 610, see for example Figure 7C).  
 	Regarding claim 25, Yewdall teaches the portable communication device of claim 24, wherein the processor is further configured to generate another depth map corresponding to the other image using the depth map corresponding to the image and the depth value corresponding to the object (with reference to Figures 7A-7C the depth of the object 420 is known compared to the layers of image 610, and the object may be moved with respect to the other layers in accordance with user input of the object’s depth).  
 	Regarding claim 26, Yewdall teaches the portable communication device of claim 23, wherein the processor is further configured to: as at least part of the displaying of the image, display a captured image corresponding to the image, and receive the first user input as part of a request to edit the captured image (the first input can be for example in Figure 7A where the object is in the front and the second user input can be Figure 7B where the user inputs to change the depth of the object).  
 	Regarding claim 28, Yewdall teaches the portable communication device of claim 23, 7Appl. No.: 16/020,258Response dated: January 15, 2021Reply to Office Action of: October 19, 2020wherein the processor is further configured to, as at least part of the displaying of the portion of the object, based on when the depth value of the object falls between the first depth value and second depth value, display the object as obscuring a first overlapping portion of the object and the first portion of the image and being obscured by a second overlapping portion of the object and the second portion of the image (see Figure 7B where the object 420 is obscured by the car and also 420 obscures portions of the background layer).  
Regarding claim 29, Yewdall teaches the electronic device of claim 1, wherein the processor is further configured to: determine if the changed depth value of the object is between the value of the first range and the value of the second range, composing the image to be obscured by at least a portion of the first image area, composing the image to obscure at least a portion of the second image area, and placing the object on the plane interposed between the first virtual plane of the first image area and the second virtual plane of the second image area (see Figure 7B showing the object 420 displayed between the first image area of the car and the second image area of the sky, at least a portion of the person 420 is obscured by the car and the person 420 obscures a portion of the sky).  
see Figure 7A the object 420 is displayed on a plane, in this case in front of other depth planes).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yewdall in view of U.S. Pub. No. 2017/0220754 to Harrah et al. (“Harrah”).
 	Regarding claim 6, Yewdall teaches the electronic device of claim 5, wherein the processor is configured to: While Yewdall discusses the size in relation to depth of objects, Yewdall is silent as to determine information on a field of view (FOV) of the image and determine the size of objects based on the determined information on the FOV of the image.  Harrah teaches determining size of objects disposed in the camera field and teaches determining the field of view and reference objects within it to determine the size of other objects in the field of view, see paragraph 35.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yewdall with Harrah to 
	Claim 14 is rejected similarly.  
8.	Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yewdall in view of U.S. Pub. No. 2017/0148177 to Takahashi (“Takahashi”).
 	Regarding claim 7, Yewdall teaches the electronic device of claim 5, wherein the processor is configured to: and control the display to display the at least a portion of the object on the image, based on at least one of the determined depth value of the object, the determined size of the object, or the determined position of the object (see Figures 7A-7C). 
Yewdall is silent on determining a vanishing point of the image; determine a position of the object, based on the determined vanishing point of the image.  Takahashi teaches determining a depth position of an object by using information on a position of a vanishing point of the image (see paragraph 78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yewdall with that of Takahashi to use the known method of determining a vanishing line to further determine position of an object so that it is possible to acquire image information used for determining a movement to be sensed, as described by Takahashi in paragraph 75.  
.
9.	Claims 8, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yewdall in view of U.S. Pub. No. 2017/0302908 to Richards (“Richards”).
 	Regarding claim 8, Yewdall teaches the electronic device of claim 1, but is silent on further comprising: at least one image sensor, wherein the image includes a preview image acquired by using the at least one image sensor.  
	Richards teaches that an image frame can include an image from a preview mode and generates a depth map based on the image.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yewdall with that of Richards to use a preview image as the image so that a user may estimate the appearance of an object in a scene prior to when it is captured to aid in framing the capture.  
 	Regarding claim 27, Yewdall teaches the portable communication device of claim 23, but is silent on wherein the processor is further configured to: as at least part of the displaying of the image, display a live view image corresponding to the image, and generate, in response to a third user input, a captured image corresponding to the image as the object is inserted in the live view image based on a corresponding one of the depth value of the object and the depth value corresponding to the portion of the image.  Yewdall teaches the above in capture mode, not in preview mode or live view mode.  
	Richards teaches that an image frame can include an image from a preview mode and generates a depth map based on the image.  One of ordinary skill in the art would realize that the functionality taught by Yewdall can also be applied in preview or live view mode.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yewdall with that of Richards to use a preview image as the image so that a user may estimate the appearance of an object in a scene prior to when it is captured to aid in framing the capture.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697